Backes, V. C.
Blakely Laundry Company is a Trenton institution of many years standing, and of high esteem. It has a capital investment of over half a million dollars and employs more than two hundred persons. Within the last three years it has added a dry cleaning and dyeing branch to its general laundry business. Becently the cleaners and dyers union has attempted to unionize all concerns in this vicinity engaged in cleaning and dyeing, and the Blakely Laundry Company has not escaped attention. Blakely Laundry Company is on good terms with its employes, there are no disputes concerning pay, hours of labor or working conditions and it has had no trouble with the labor unions until the present attack. Upon refusal to unionize its cleaning and dyeing shop, union leaders declared a strike against the company, caused the plant to be picketed, employes intimidated and there was *916violence, so that the company’s business had to be shut down, later to be resumed on a restricted basis.
This is not a strike of employes, but a striking at Blakely Laundry Company’s business by the union. It is an effort to force upon the company, against its will, the will of the union; to compel it to employ union labor only, and of the union’s selection; in fine, to deprive the Blakely Laundry Company of its right to hire and dismiss its own help, and to hand these privileges over to the union. This unwarranted interference with the lawful rights of an employer to hire his' employes, and the- so-called "strike” inaugurated for that purpose, and picketing or any other form of intimidation to accomplish the end is vicious and condemned. The authorities leave no question as to this declaration of the law. Gevas v. Greek Restaurant Workers’ Club, 99 N. J. Eq. 770 (Vice-Chancellor Berry); Bayonne Textile Corp. v. American Federation of Silk Workers, 114 N. J. Eq. 307 (Vice-Chancellor Fallon).
Were this a case of a strike by employes of the Blakely Laundry Company, to advance their interests, and lawfully carried on, other principles of law would prevail.
An injunction will issue and continue until the final hearing, restraining all manner of picketing and all other methods of intimidation.